DETAILED ACTION
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng et al (Chinese Pub. No. CN109557726, English machine translation attached).
Regarding Claim 17, Zheng et al (Chinese Pub. No. CN109557726, English machine translation attached) discloses, at least in figures 1-2 and 12, a display panel (title), wherein the display panel is applied to a display device having a camera (abstract), comprising: an alignment film layer (21, page 6, line 16, figs. 11 and 12), a liquid crystal layer (30, fig. 2, page 3, FIG.1 paragraph), and a camera hole (40, fig.2, page 3, FIG.1 paragraph) corresponding to the camera (see fig. 15 and corresponding paragraph on page 7), wherein the alignment film layer (21) comprises a first light transmission hole (22, fig. 12, page 6, line 19)  disposed corresponding to the camera hole (page 6, lines 21ff), and the liquid crystal layer (30) comprises a second light transmission hole disposed corresponding to the camera hole (40)(see figure 2).  

Regarding Claim 19, Zheng discloses in figure 12, wherein an area of the first light transmission hole (22) is equal to an area of the second light transmission hole.(13)  
-----------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng (726) in view of Park et al (US PG Pub. No. 2014/0049731). 
Regarding Claim 20, Zheng fails to disclose: wherein the alignment film layer comprises a first alignment film layer and a second alignment film layer disposed opposite to each other, and the liquid crystal layer is disposed between the first alignment film layer and the second alignment film layer.
However, as is known by one of ordinary skill in the art, alignment layers are commonly placed on both sides of a liquid crystal layer (see, e.g. Park, figure 1, ¶ [0016], alignment layers 60 and 62 are both sides of LC layer 70).
.
-----------------------------------------------------------------------------------------------------------------

	
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding Claim 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 1, and specifically comprising the limitation of “A method of manufacturing a display panel, the display panel applied to a display device having a camera, and the display panel comprising an alignment film layer, a liquid crystal layer, and a camera hole corresponding to the camera, the method comprising: performing laser treatment to a position of the alignment film layer corresponding to a position of the camera hole to obtain a first light transmission hole; and performing laser treatment to a position of the liquid crystal layer corresponding to the position of the camera hole to obtain a second light transmission hole” including the remaining limitations.
Claims 2-16 are allowable, at least, because of their dependencies on claim 1.


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879